Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover from the State of Illinois on account of the death by drowning of Evelyn Stein in a lagoon in Douglas Park in October, 1925, which park is under the jurisdiction of the West Chicago Park Commission. It is alleged that there is some doubt whether the park system would be legally liable or not. This Court has in former opinions expressed itself as to extending the liability of the State of Illinois in cases of similar nature, and the court is of the opinion that the Legislature of the State of Illinois did not intend to include in the act creating the Court of Claims any authority to obligate the State of Illinois, either as a matter of law or through equity and good conscience to assume obligations of this character. The court does not wish to discuss the position that the courts of general jurisdiction should take in this case, but this court is of the opinion that this case cannot be maintained in this court and therefore the demurrer filed by the Attorney General in behalf of the State of Illinois is hereby sustained.